Bullard, J.,

delivered the opinion of the court.
The appellee moves to dismiss the appeal, on the ground that this court has no jurisdiction, the amount in controversy not exceeding three hundred dollars.
■ The plaintiff demands three hundred dollars with judicial interest, that is interest after the judicial demand on the inception of the’suit. In the case of Bergel vs. Langlais, 1 Martin, N. S., 138, the court held, that when the plaintiff claimed three hundred dollars with interest, an appeal would lie. It is difficult to distinguish the cases. At the time the answer was filed, something more than three hundred was in controversy.
On the merits, we are of opinion the court did not err. If Port Hudson was within the prison limits, as established by the police jury, we think that the act' of the legislature annexing it to the parish of East Feliciana, did not restrict the limits, or abrogate the ordinance.
It is, therefore, ordered, adjudged-and decreed, that the judgment of the District Court be affirmed, with costs.